office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil -------------------- ------------------------ ---------------------------------------------- cc tege eoeg et2 genin-141870-05 dear --------------- this letter responds to your request for information dated date regarding whether the federal_insurance_contributions_act fica tax imposed under sec_3101 of the internal_revenue_code the code can be taken as a credit against income_tax_liability reported on the form_1040 u s individual_income_tax_return by way of background sec_3101 imposes fica tax on the wages paid_by employers to employees with respect to employment_fica_taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer and the employee the oasdi portion of fica_taxes applies only to a certain amount of wages paid in a calendar_year code sec_3121 limits the_amount_of_wages subject_to the oasdi tax to an amount equal to the contribution_and_benefit_base the wage_base as determined under section of the social_security act after an employee’s wages exceed this annually-adjusted wage_base the oasdi portion of the fica tax does not apply each employer is responsible for withholding and paying fica tax on wages up to the wage_base thus employees who receive wages from more than one employer during a calendar_year and whose total wages exceed the fica wage_base will generally have fica tax withheld on amounts in excess of the wage_base in such cases code sec_6413 provides that the employees will be entitled to a credit or refund of any amount of tax deducted from the employees’ wages which exceeds the tax with respect to the amount of such wages received in the calendar_year which is equal to the fica wage_base sec_31 of the code is the statutory provision that governs the application of the tax withheld on wages as a credit against an individual’s income_tax_liability sec_31 provides the general_rule that the amount withheld as a tax under chapter shall be allowed to the recipient of the income as a credit against the tax imposed by this subtitle chapter contains the statutory provisions relating to income_tax genin-141870-05 withholding and it is part of subtitle a which pertains only to income taxes thus code sec_31 stands for the proposition that the amount of income taxes withheld from an employee’s wages shall be applied as a credit against the employee’s income_tax_liability fica_taxes are not imposed by subtitle a and they are not withheld under the provisions of chapter instead fica_taxes are imposed by subtitle c and they are withheld under chapter because fica_taxes are not considered to be income taxes the amount of fica_taxes withheld cannot generally be taken as a credit against income_tax_liability except under circumstances expressly authorized in the code the overall organization and legislative_history of the code reflects intended separate treatment for the categories of taxes created under the various subtitles see 332_us_524 sec_31 is the statutory provision that governs the limited circumstances wherein employees may be allowed to credit a portion of the fica tax withheld from their wages against their income_tax_liability pursuant to code sec_31 and its implementing regulations employees who by reason of receiving wages from more than one employer during a calendar_year have had fica tax deducted from wages in excess of the fica wage_base are entitled to credit against their income_tax_liability the amount by which the fica_taxes withheld exceed the tax on the_amount_of_wages received in the calendar_year which is equal to the fica wage_base for purposes of this credit only the excess of the fica_taxes withheld over the fica tax due on the_amount_of_wages equal to the fica wage_base is considered as an amount deducted and withheld as income_tax at the source under chapter of the internal_revenue_code see code sec_31 and income_tax regulations sec_1_31-2 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax gov tax exempt government entities
